United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q/A [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013. or [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to . Commission file number 000-53278 IC PUNCH MEDIA, INC. (Name of small business issuer in its charter) Delaware (State or other jurisdiction of incorporation or organization) 42-1662836 (I.R.S. Employer Identification No.) 1211 Orange Ave., Suite 300,Winter Park, FL (Address of principal executive offices and Zip Code) Registrant’s telephone number, including area code: Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. (X) Yes () No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer () Accelerated filer () Non-accelerated filer () Smaller reporting company (X) (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes () No (X ) The number of shares of the issuer’s common stock, par value $.00001 per share, outstanding as of June 4, 2013 was 2,280,104,697. EXPLANATORY NOTE IC Punch Media, Inc. (the "Company") is filing this Amendment No. 1 to its quarterly report on Form 10-Q for the period ended March 31, 2013, which was filed on May 21, 2013. The Company's previously filed quarterly report did not report the correct number of shares outstanding as of March 31, 2013 on its financial statements. TABLE OF CONTENTS Page Part I. Financial Information 3 Item 1. Financial Statements. 3 Balance Sheets for the periods ending March 31, 2013 (unaudited) and December 31, 2012 (audited) 3 Statement of Operations for the three month periods ending March 31, 2013 and 2012 (unaudited) 4 Statements of Cash Flows for the three month periods ending March 31, 2013 and 2012 (unaudited) 5 Notes to Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 15 Item 4T. Controls and Procedures. 15 Part II. Other Information 17 Item 1. Legal Proceedings. 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 17 Item 3. Defaults Upon Senior Securities. 17 Item 4. Mine Safety Disclosures. 17 Item 5. Other Information. 17 Item 6. Exhibits 17 Signatures 17 Part I. Financial Information Item 1. Financial Statements. IC PUNCH MEDIA, INC. BALANCE SHEET (unaudited) March 31, 2013 (unaudited) December 31, 2012 (audited) Current Assets Cash $ $ 1,121 Accounts receivable 3,200 6,688 Prepaid expenses 132,871 146,010 Net disputed assets 2,116,639 Total Current Assets 2,252,710 153,819 Fixes assets, net of depreciation 7,501 1,341,835 Intangible assets, net of amortization 1,391,382 TOTAL ASSETS 2,260,211 2,887,036 Current Liabilities Accrued Liabilities 35,296 72,493 Bank overdraft 176 8,256 Advances from shareholder 28,991 Convertible notes payable 220,788 279,355 Derivative liability 295,650 399,566 Net Disputed Liabilities 73,633 Total Current Liabilities 625,543 788,661 Stockholders' Deficit Common stock, $.00001 par value, 50,000,000 shares authorized, 1,421,143,159 and 1,284,452,249 shares issued, respectively 14,211 12,845 Unearned stock based compensation (2,710) Paid-in capital 11,526,398 10,423,981 Accumulated deficit (9,905,941) (8,335,741) Total Stockholders' Equity 1,634,668 2,098,375 TOTAL STOCKHOLDERS' EQUITY/(DEFICIT) $ 2,260,211 $ 2,887,036 See notes to financial statements. IC PUNCH MEDIA, INC. STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Revenue $ $ 9,423 Cost of goods sold Gross profit 9,423 Expenses: General and administrative costs 66,635 66,623 Depreciation & amortization 1,146 1,070 Stock compensation 15,210 20,625 Operating Income/(Loss) (82,991) (78,895) Other income & (expense) Change in derivative 103,916 23,587 Beneficial conversion (15,000) Settlement of debts 11,958 Interest expense (7,733) (5,798) NET INCOME/(LOSS) from continued operations $ 13,192 $ (64,148) Net of tax, disputed activity net loss $ (474,715) $ (Loss) on disputed activity, net of tax $ (1,108,677) $ Net Loss $ (1,570,200) $ (64,148) Basic and diluted loss per share $ ( 0.00) $ ( 0.01) Weighted average shares outstanding 1,347,707,794 871,864,529 See notes to financial statements. IC PUNCH MEDIA, INC. STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, Cash Flows from Operating Activities Net income/(loss) from operations $ (1,570,200) $ (64,148) Net income/(loss) from discontinued operations 1,583,392 Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Adjustments for charges not requiring outlay of cash: Depreciation & amortization 1,146 1,070 Change in derivative (103,916) (23,587) Beneficial conversion 15,000 Amortization of finance costs and debt discounts 4,625 Settlement of debt (11,958) Interest expense Common stock issued for rents 729 Common stock issued as compensation and for expenses 15,210 20,625 Changes in operating assets and liabilities: (Increase)/decrease in accounts receivable 3,488 (Increase)/decrease in prepaid expenses and other assets 13,139 Increase/(decrease) in accounts payable and accrued expenses (635) 1,173 Net cash (used in) from continuing operations (58,376) (56,471) Net cash (used in) from discontinued operations (28,178) Net cash (used in) operating activities (86,554) (56,471) Cash Flows from Investing Activities Net cash (used in) investing activities Cash Flows from Financing Activities Deferred financing costs Proceeds from loans and notes 85,433 70,000 Shareholder advances, proceeds 4,500 Shareholder advances, repayments (20,144) Net cash provided by financing activities 85,433 54,356 Net change in cash (1,121) (2,115) Cash at beginning of period 1,121 2,316 Cash at end of period $ $ 201 Supplemental Disclosures of Cash Flow Information Cash paid for interest $ $ Long-term lease paid with stock Conversion of debt to equity 144,000 137,500 See notes to financial statements. IC PUNCH MEDIA, INC. (Previously a Development Stage Company) Notes to the Financial Statements March 31, 2013 and 2012 (unaudited) 1. Background Information IC PUNCH MEDIA, INC. ("The Company") was formed on March 18, 2005 as a Delaware Corporation and is based in Celebration, Florida. The Company engages in the ownership and operation of a network of city-based websites for use by business and vacation travelers as well as local individuals. The Company’s websites provide local information about hotels, restaurant dining, golf courses, discount event tickets, discount car rentals, discount airfare, and attraction tickets. IC Place's offers marketing tools and expertise to advertisers that combine the quality and power of Flash video, interactive features, the ability to update their information and add special events immediately and as frequently as desired. The IC Places websites also incorporate the most comprehensive online tracking and reporting capabilities. This dramatically enhances the impact and effectiveness of any ad campaign. On July 10, 2, INC. (“the Company” or “Buyer”) entered into an Asset Purchase Agreement with Punch Television Network (“Punch”, “Seller”). Through the agreement, the Buyer has acquire substantially all of the assets, tangible and intangible, owned by Seller that are used in, or necessary for the conduct of, its Television Network business, including, without limitation: (i) the Station Licenses, subject to any obligations contained in disclosed license agreements and all related intellectual property; (ii) the fixed assets of Seller; (iii) any and all customer lists; and (iv) the goodwill associated therewith, all free and clear of any security interests, mortgages or other encumbrances. The aggregate consideration for the assets and business was 135,000,000 shares of restricted common shares of ICPA Stock. Punch TV is an African American network that includes new programming. Punch TV Network differs from current “African American” television that uses research-driven approaches to target African Americans audiences; Punch TV was designed to deliver entertainment to multicultural audiences. Punch TV represents a Multi-Media experience that satisfies and excites viewers. Subsequent to March 31, 2013, (see subsequent events), the Company rescinded the Punch Television Network Agreement and all associated employment agreements and the entire transaction has been cancelled by mutual agreement of both parties. All shares the Company issued as a result of the previous contract are canceled as a result of the Rescission (totaling 285 million shares of common stock ). Joseph Collins resigned as President and director as result of the rescission of the Punch Television Network Agreement. 2.Summary of Significant Accounting Policies The significant accounting policies followed are: Basis of Presentation The Company prepares its financial statements in conformity with generally accepted accounting principles in the United States of America. These principals require management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Management believes that these estimates are reasonable and have been discussed with the Board of Directors; however, actual results could differ from those estimates. All adjustments consisting of normal recurring adjustments necessary for a fair statement of (a) the result of operations for the three month period ended March 31, 2013 and 2011; (b) the financial position at March 31, 2013, and (c) cash flows for the three month period ended March 31, 2013 and 2012, has been made. The interim financial information referred to above has been prepared and presented in conformity with accounting principles generally accepted in the United States applicable to interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X. The unaudited financial statement and notes are presented as permitted by Form 10-Q. Accordingly, certain information and note disclosures normally included in the financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been omitted. The accompanying unaudited financial statements should be read in conjunction with the financial statements for the years ended December 31, 2012 and notes thereto in the Company’s annual report, filed as an exhibit with the Securities and Exchange Commission. Operating results for the nine month period ended March 31, 2013 and 2012 is not necessarily indicative of the results that may be expected for the entire year. Fair Value Measurement ASC820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Additionally, ASC820 requires the use of valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs. These inputs are prioritized below: Level1: Observable inputs such as quoted market prices in active markets for identical assets or liabilities Level2: Observable market-based inputs or unobservable inputs that are corroborated by market data Level3: Unobservable inputs for which there is little or no market data, which require the use of the reporting entity’s own assumptions. The Company’s balance sheets include the following financial instruments: cash, accounts receivable, accrued liabilities and amounts due to stockholder. The carrying amounts of current assets and current liabilities approximate their fair value because of the relatively short period of time between the origination of these instruments and their expected realization. Cash and Cash Equivalents The majority of cash is maintained with a major financial institution in the United States.Deposits with this bank may exceed the amount of insurance provided on such deposits.Generally, these deposits may be redeemed on demand and, therefore, bear minimal risk. The Company considers all highly liquid investments purchased with an original maturity of three months or less to be cash equivalents. Accounts Receivable, Credit and Revenue Recognition Accounts receivable consist of amounts due for advertising, based on referral agreements.Advertising revenue is recognized when businesses place advertisements on the IC Places website or through banner ads or upon a customer's purchase of partner offerings originated from links through the company website. Punch Television records and recognizes revenue when advertisements are aired through their websites.An allowance for doubtful accounts is considered to be established for any amounts that may not be recoverable, which is based on an analysis of the Company’s customer credit worthiness, and current economic trends.Based on management’s review of accounts receivable, no allowance for doubtful accounts was considered necessary.Receivables are determined to be past due, based on payment terms of original invoices.The Company does not typically charge interest on past due receivables. Property and Equipment Property and equipment is stated at cost. Depreciation is computed by the straight-line method over estimated useful lives (3-7 years). The carrying amount of all long-lived assets is evaluated periodically to determine if adjustment to the depreciation and amortization period or the unamortized balance is warranted. Based upon its most recent analysis, the Company believes that no impairment of property and equipment existed at March 31, 2013. Long-lived assets such as property, equipment and identifiable intangibles are reviewed for impairment whenever facts and circumstances indicate that the carrying value may not be recoverable.When required impairment losses on assets to be held and used are recognized based on the fair value of the asset.The fair value is determined based on estimates of future cash flows, market value of similar assets, if available, or independent appraisals, if required.If the carrying amount of the long-lived asset is not recoverable from its undiscounted cash flows, an impairment loss is recognized for the difference between the carrying amount and fair value of the asset.When fair values are not available, the Company estimates fair value using the expected future cash flows discounted at a rate commensurate with the risk associated with the recovery of the assets.We did not recognize any impairment losses for any periods presented. Share-based Compensation All share-based payments to employees, including grants of employee stock options to be recognized as compensation expense in the financial statements based on their fair values. That expense is recognized over the period during which an employee is required to provide services in exchange for the award, known as the requisite service period (usually the vesting period). The Company had no common stock options or common stock equivalents granted or outstanding for all periods presented. Advertising Costs The costs of advertising are expensed as incurred. Income Taxes The Company accounts for income taxes under the liability method. This method provides that deferred tax assets and liabilities are recorded based on the differences between the tax basis of assets and liabilities and their carrying amounts for financial reporting purpose, referred to as temporary differences. Deferred tax assets and liabilities at the end of each period are determined using the currently enacted tax rates applied to taxable income in the periods in which the deferred tax assets and liabilities are expected to be settled or realized. Earnings (Loss) Per Share Basic earnings (loss) per share calculations are determined by dividing net income (loss) by the weighted average number of shares outstanding during the year. Diluted earnings (loss) per share calculations are determined by dividing net income (loss) by the weighted average number of shares. There are no options or warrants outstanding, however, convertible notes payable are considered to be common stock equivalents, at the date of their maturity (when available to convert). As of March 31, 2013 and 2012, there are potential share equivalents based on conversion options associated with our debt instruments (approximately 90,870,000 potential shares), however, due to net operating losses sustained, anti-dilution issues are not applicable. 3.Previously a Development Stage Enterprise The Company was considered to be in development stage since its formation on March 18, 2005 through December 31, 2011.Through December 31, 2011, the Company had been primarily engaged in developing an internet portal website and raising capital to carry out its business plan. The Company, through its service offerings, has established a recurring base of business and has acquired agreements which will generate additional advertising revenue. Additionally, the Company had advanced its business plan of expansion, through the acquisition of Punch TV in July 2012, however in May, 2013, the Company rescinded the acquisition of Punch TV assets. The Company may continue to incur operating losses and to generate negative cash flow from operating activities while it advances its customer base and establishes itself in the marketplace.The Company's ability to eliminate operating losses and to generate positive cash flow from operations in the future will depend upon a variety of factors, many of which it is unable to control.The Company is requiring additional capital and will allocate substantial revenues generated towards advertising and branding of its media business lines. The Company anticipates generating adequate revenues to cover its operating expenses, however, may not be able to eliminate operating losses, generate positive cash flow, or achieve or sustain profitability, which would materially adversely affect its business, operations, and financial results, as well as its ability to make payments on any obligations it may incur. 4.Going Concern The accompanying unaudited financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which contemplate continuation of the Company as a going concern. The Company incurred a net loss for the three months ended March 31, 2013.As of March 31, 2013 the Company had minimal cash with which to satisfy any future cash requirements. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The Company depends upon capital to be derived from future financing activities such as subsequent offerings of its common stock or debt financing in order to operate and grow the business.There can be no assurance that the Company will be successful in raising such capital.The key factors that are not within the Company's control and that may have a direct bearing on operating results include, but are not limited to, acceptance of the Company's business plan, the ability to raise capital in the future, the ability to expand its customer base, and the ability to hire key employees to build and maintain websites and to provide services and support to its customers and users.There may be other risks and circumstances that management may be unable to predict. The unaudited financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the possible inability of the Company to continue as a going concern. 5.Recently Issued Accounting Pronouncements Except for rules and interpretive releases of the SEC under authority of federal securities laws and a limited number of grandfathered standards, the FASB Accounting Standards Codification™ (“ASC”) is the sole source of authoritative GAAP literature recognized by the FASB and applicable to the Company. Management has reviewed the aforementioned rules and releases and believes any effect will not have a material impact on the Company's present or future consolidated financial statements. 6.Property and Equipment March 31, 2013 December 31, 2012 (unaudited) (audited) Office Furniture $ 10,571 $ 10,571 Computer Equipment 13,828 517.983 Software 19,567 269,567 Satellite equipment - 18,000 Film Library - 650,000 Total Property and Equipment 43,966 1,466,121 Less accumulated depreciation (36,465) (124,286) Property and equipment, net $ 7,501 $1,341,835 Depreciation of equipment was $1,146 and $1,714 for the three months ended March 31, 2013 and 2012, respectively. The following fixed assets value has been reclassified on the Company’s balance sheet to “disputed assets” as a result of retroactive application of the rescission made effective subsequent to the period ending March 31, 2013 (see subsequent events): Cost Accum Amort Furniture & Equip $ 1,422,155 $ (280,516) 7.Intangible Properties On July 10, 2, INC. (“the Company” or “Buyer”) entered into an Asset Purchase Agreement with Punch Television Network (“Punch”, “Seller”). Through the agreement, the Buyer has acquire substantially all of the assets, tangible and intangible, owned by Seller that are used in, or necessary for the conduct of, its Television Network business, including, without limitation: (i) the Station Licenses, subject to any obligations contained in disclosed license agreements and all related intellectual property; (ii) the fixed assets of Seller; (iii) any and all customer lists; and (iv) the goodwill associated therewith, all free and clear of any security interests, mortgages or other encumbrances. The aggregate consideration for the assets and business was 135,000,000 shares of restricted common shares of ICPA Stock. The Company valued the consideration of shares at the fair market value of the shares at the date of acquisition ($.0211) at an amount of $2,848,500. The Company allocated the costs to identifiable assets and the remainder was considered to be the value of station and programming licenses and therefore cost was assigned to intangible assets. The net intangible costs assigned were $2,836,715. Subsequent to March 31, 2013, on May 15, 2013, the Company rescinded the Punch Television Network Agreement and all associated employment agreements and the entire transaction has been cancelled by mutual agreement of both parties. All shares the Company issued as a result of the previous contract are canceled as a result of the Rescission (totaling 285 million shares of common stock ). Joseph Collins resigned as President and director as result of the rescission of the Punch Television Network Agreement. The following intangible assets value has been reclassified on the Company’s balance sheet to “disputed assets” as a result of retroactive application of the rescission made effective subsequent to the period ending March 31, 2013 (see subsequent events): Cost Accumulated Amortization Affiliates $ 750,000 $ 0 License 300,000 (75,000) $ 1,050,000 $ (75,000) 8.Convertible Notes Payable Notes payable consists of the following convertible notes (further described below): March 31, 2013 March 31, 2012 (unaudited) (unaudited) Convertible notes payable: a series of notes have been issued at various times with identical terms: maturity within 9 months; interest rate at 8%; convertible at 50-65% discount to trading fair market value; convertible at option of holder $ 153,000 $ 97,500 Convertible demand note payable, dated September 23, 2011, no maturity date, 2% interest rate, convertible at 50% discount to trading price at time of demand 155,600 199,000 Debt discount (79,852) Deferred financing costs (7,960) (6,167) $ $ Long-term portion of convertible debt $ $ Current portion of convertible debt $ 220,788 $ 290,333 Convertible Notes Payable The Company receives proceeds, at various dates, from an unrelated third party in exchange for a series of convertible promissory notes at an annual interest rate of 8% on any unpaid principal and a maturity date of nine months from the date of funding. A penalty interest rate will be in effect for any amount of principal or interest which is not paid when due shall bear interest at the rate of twenty two percent (22%) per annum from the due date. The note is convertible at the option of the holder at any time during the lending period. The note is convertible into common stock at a conversion price of 35% (65% discount) of the calculated average of the lowest three trading prices for the common stock during the ten trading day period prior to the date of the conversion notification. The holder has converted a portion of these notes in satisfaction of the amounts due. During the three month period ended March 31, 2013, notes with a face value of $144,000 was converted into 136,690,910 shares of common stock. The debt conversion was recorded at the fair market value of the stock, at an average price of $.0011. The difference in the calculated issue price, per the agreed terms listed above, and the fair market value of the shares resulted in a recognition of $103,916 as income from the conversion, included as a change in derivative. The Company currently reports the amount due, under these convertible notes net of unamortized discounts and financing costs (amortized to interest expense over the term of each note) associated with origination fees and the beneficial conversions resulting from the terms of the installment funding. The Company has recognized the derivative liability associated with this agreement and has revalued the beneficial conversion feature, classified as a derivative liability. As of March 31, 2013 and December 31, 2012, the derivative liability was calculated to be $295,650 and $399,566, respectively. The derivative valuation resulted from calculation using an option pricing method for the conversion feature of the note payable. The following assumptions were used in our calculation: Weighted Average: Stock Price $.0064 Strike Price $.0019 Dividend rate 0.0% Risk-free interest rate .12% Expected lives (years) .5 years Expected price volatility 395.3% Forfeiture Rate 0.0% Convertible Demand Notes Payable On September 23, 2011, the Company entered into an arrangement with a lender whereby the Company assigned certain debt due the majority shareholder, in the amount of $250,000, secured by a five (5) year employment agreement (see related party footnote). The note is convertible into shares of the Company stock, at the demand of the lender. The convertible note is interest bearing at 2% per annum, there are no repayment terms. Terms of conversion define the stock price as at a 50% discount to the stock price defined as the average three deep bids on the day of funding. For the three months ended March 31, 2013, no shares were issued in satisfaction of payments and therefore no recognition of a beneficial conversion was made for the period. The remaining balance on this convertible note payable was $155,600 and $155,600 as of March 31, 2013 and December 31, 2012, respectively. 9.Income Tax The Company has not recognized an income tax benefit for the current quarter and year based on uncertainties concerning its ability to generate taxable income in future periods.The tax benefit for the current period presented is offset by a valuation allowance (100%) established against deferred tax assets arising from operating losses and other temporary differences, the realization of which could not be considered more likely than not.In future periods, tax benefits and related deferred tax assets will be recognized when management considers realization of such amounts to be more likely than not. 10.Equity Four billion (4,000,000,000) shares of common stock are authorized by the company’s Amended Articles of Incorporation filed within the State of Delaware, at par value $.00001. Shares issued to consultants during the period in advance of services (unearned) to be provided have been charged to a contra-equity account and will be ratably expensed, over the requisite service period, as the services are rendered. The Company, pursuant to its 2010 Equity Compensation Plan, which has been approved by the Company’s Board of Directors, as filed with the Securities and Exchange Commission on February 26, 2010, will issue up to 25,000,000 shares of common stock. The 2010 Equity Compensation Plan is hoped to further provide a method whereby the Company’s current employees and officers and non-employee directors and consultants may be stimulated and allow the Company to secure and retain highly qualified employees, officers, directors and non-employee directors and consultants. On October 31, 2012, the Company’s Board of Directors approved the amendment of the Company’s Certificate of Incorporation to change the Company’s name to IC Punch Media, Inc. and to provide for a class of “blank check” preferred stock. The Company also authorized five hundred million (500,000,000) shares of preferred stock, par value $.000001. The Board of Directors is expressly vested with the authority to divide any or all of the Preferred Stock into series in addition to those setforth below and to fix and determine the relative rights and preferences of the shares of each series so established, provided, however, thatthe rights and preferences of various series may vary only with respect to: the rate of dividend; whether the shares may be called and, if so, the call price and the terms and conditions of call; the amount payable upon the shares in the event of voluntary and involuntary liquidation; sinking fund provisions, if any, for the call or redemption of the shares; the terms and conditions, if any, on which the shares may be converted; voting rights; and whether the shares will be cumulative, noncumulative, or partially cumulative as to dividends and the dates from which any cumulative dividends are to accumulate. On May 15, 2013, the Company rescinded the Punch Television Network Agreement and all associated employment agreements. As a result, a ll shares the Company issued as a result of the previous contract are canceled as a result of the Rescission (totaling 285 million shares of common stock) and will be returned to the Company’s treasury. 11.Related Party Transactions Advances and Loans from Shareholder The majority shareholder has advanced funds, since inception, for the purpose of financing working capital and product development. As of March 31, 2013 and December 31, 2012, these advances amounted to $0 and $28,991, respectively. There are no formalized agreement or repayment terms to this advance and the amount is payable upon demand. In the absence of a formal agreement or stated interest rate, the Company is accruing interest at a minimal variable rate, currently 3%. Management will periodically adjust the rate recognized, following guidelines of applicable federal rates of interest. Employment Contracts On November 18, 2005 the Company entered into an employment agreement with Steven Samblis to be our Chief Executive Officer. The agreement provided (1) the issuance of 350 million shares of its common stock; (2) compensation to be 15% of revenues; (3) included a provision to authorize the issuance of shares to maintain majority of control; and (4) termination of agreement on November 18, 2025. On September 23, 2011, the Company entered into an employment continuation commitment agreement with the Chief Executive Officer, who is the majority shareholder, whereby the Company’s Board of Directors declared a $250,000 amount payable for a five (5) year employment commitment. The amount has been deferred and will be ratably expensed, as compensation, over the length of the agreement. On July 10, 2012 the Company entered into an executive employment agreement with Joseph Collins in the capacity as President and Co-Chairman of the Board of Directors. The agreement provides for compensation of $200,000 per year upon completion of capital raise of $3,000,000 and the immediate issuance of 150,000,000 common shares. Additional shares are to be issued on a progressive level upon the successful raise of capital and additional incentive issuances upon meeting certain business benchmarks. Rescission of Punch TV Effective May 15, 2013, Joseph Collins resigned as President and director as result of the rescission of the Punch Television Network Agreement. An associated accrual in the amount of $3,400 has been credited in the current period. Additionally, the Company has reclassified the values of assets and liabilities of Punch TV as reported in the Company’s financial statements for the year ended December 31, 2012 to contra accounts labeled on the Balance Sheet as Net Disputed Assets and Net Disputed Liabilities , respectively. 12.Commitments and Contingencies The Company has entered into agreement for office and studio space for a six year period, beginning in January 2010 and expiring in December 2015. Future minimum lease payments for the years ended December 31: 2013 2,917 2014 2,917 2015 2,917 thereafter $ 8,751 From time to time the Company may be a party to litigation matters involving claims against the Company. Management believes that there are no current matters that would have a material effect on the Company’s financial position or results of operations. Management has considered all events subsequent to the balance sheet through the date that these financial statements were available, which is the date of our filing with the SEC. 13. Subsequent Events On April 29, 2013, the Company issued 550,000,000 shares of common stock to its CEO pursuant to his employment agreement dated November 18, 2005. On May 1, 2013, the Company issued 300,000,000 shares of common stock to its CEO pursuant to his employment agreement dated November 18, 2005. On May 14, 2013, the Company filed Form 8-K with the Securities and Exchange Commission and disclosed that the Company rescinded the Punch Television Network Agreement and all associated employment agreements by mutual agreement of both parties. Joseph Collins resigned as President and director as result of the rescission of the Punch Television Network Agreement and as a result, the Company is no longer accruing wages under the terms of Mr. Collin’s Agreement. On May 21, 2013, Consent to Action by Shareholders Without a Meeting was delivered to the Company deeming it in the best interests of the Company to remove Joseph Collins from the Board of Directors of the Company, President of the Company, Co-Chairman of the Company, and any capacity as a Board Member or Employee. On same date, the Company appointed Gayle Dickie and Meredith Walters to the Board of Directors of the Company. Additionally, Gayle Dickie was appointed President of the Company and James Allen Bradley was appointed as VP of Production and Operations. In April the Company issued 8,961,538 shares in settlement of convertible debt. Item 2. Management’s Discussion and Analysis or Plan of Operation. Note Regarding Forward Looking Statements. This quarterly report on Form 10-Q of IC PUNCH MEDIA, INC. for the period ended March 31, 2013 contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, which are intended to be covered by the safe harbors created thereby. To the extent that such statements are not recitations of historical fact, such statements constitute forward-looking statements which, by definition, involve risks and uncertainties. In particular, statements under the Sections; Description of Business, Management's Discussion and Analysis of Financial Condition and Results of Operations contain forward-looking statements. Where, in any forward-looking statement, the Company expresses an expectation or belief as to future results or events, such expectation or belief is expressed in good faith and believed to have a reasonable basis, but there can be no assurance that the statement of expectation or belief will result or be achieved or accomplished. The following are factors that could cause actual results or events to differ materially from those anticipated, and include but are not limited to: general economic, financial and business conditions; changes in and compliance with governmental regulations; changes in tax laws; and the costs and effects of legal proceedings. You should not rely on forward-looking statements in this quarterly report. This quarterly report contains forward-looking statements that involve risks and uncertainties. We use words such as "anticipates," "believes," "plans," "expects," "future," "intends," and similar expressions to identify these forward-looking statements. Prospective investors should not place undue reliance on these forward-looking statements, which apply only as of the date of this annual report. Our actual results could differ materially from those anticipated in these forward-looking statements for many reasons, including the risks faced by IC PUNCH MEDIA, INC. For example, a few of the uncertainties that could affect the accuracy of forward-looking statements include: (a) An abrupt economic change resulting in an unexpected downturn in demand; (b) Governmental restrictions or excessive taxes on our products; (c) Over-abundance of companies supplying computer products and services; (d) Economic resources to support the retail promotion of new products and services; (e) Expansion plans, access to potential clients, and advances in technology; and (f) Lack of working capital that could hinder the promotion and distribution of products and services to a broader based business and retail population. Financial information provided in this Form10-Q for periods subsequent to March 31, 2013 is preliminary and remains subject to audit. As such, this information is not final or complete, and remains subject to change, possibly materially . Management’s Discussion and Analysis of Financial Condition and Results of Operations The Company had $0 and $9,423 from advertising revenue for the three month periods ended March 31, 2013 and 2012, respectively. The Company has secured a contract for the commitment, at minimum, to distribute six program licenses: "Instant Movie Reviews"," Instant DVD Reviews", "First Look"," Trailers"," IC Sports". The Company has also received revenues from other advertising and talent fees. Prior to March 31, 2012, the Company recorded $43,506 of revenue from Punch TV and $0 for the current period. Prior earnings have been recorded as discontinued operations as a result of the subsequent rescission of the Punch TV assets in May 2013. (see subsequent events) Operating expenses were $61,196 and $88,318 for the three month periods ended March 31, 2013 and 2012, respectively. Significant operating expenses were related to stock-based share payments which were $15,210 and $20,625 for the three month periods ended March 31, 2013 and 2012, respectively. Shares were issued as compensation for services rendered. The Company is recording stock-based compensation, valued at the date of the issuance, and ratably expensing over the service period. Other significant operating expenses were also related to the maintenance of the corporate entity, primarily accounting and legal fees. Expenses incurred in the development of the web-based search site are expensed as incurred. CONTRACTUAL OBLIGATIONS Employment Contracts On November 18, 2005 the Company entered into an employment agreement with Steven Samblis to be our Chief Executive Officer. The agreement provided (1) the issuance of 350 million shares of its common stock; (2) compensation to be 15% of revenues; (3) included a provision to authorize the issuance of shares to maintain majority of control; and (4) termination of agreement on November 18, 2025. On September 23, 2011, the Company entered into an employment continuation commitment agreement with the Chief Executive Officer, who is the majority shareholder, whereby the Company’s Board of Directors declared a $250,000 amount payable for a five (5) year employment commitment. The amount has been deferred and will be ratably expensed, as compensation, over the length of the agreement. On July 10, 2012 the Company entered into an executive employment agreement with Joseph Collins in the capacity as President and Co-Chairman of the Board of Directors. The agreement provides for compensation of $200,000 per year upon completion of capital raise of $3,000,000 and the immediate issuance of 150,000,000 common shares. Additional shares are to be issued on a progressive level upon the successful raise of capital and additional incentive issuances upon meeting certain business benchmarks. Subsequent to March 31, 2013, the Company rescinded the Punch Television Network Agreement and all associated employment agreements by mutual agreement of both parties. Joseph Collins resigned as President and director as result of the rescission of the Punch Television Network Agreement and as a result, the Company is no longer accruing wages under the terms of Mr. Collin’s Agreement. LIQUIDITY AND CAPITAL RESOURCES The Company is currently financing its operations primarily through loans and advances from the majority shareholder. These advances are being made to supplement any cash generated by the operating revenue. We believe we can currently satisfy our cash requirements for the next twelve months with our current expected increase in revenue, and the expected capital to be raised in private placement and sales of our common stock.Additionally, we will begin to use our common stock as payment for certain obligations and secure work to be performed. Management plans to increase revenue in order to sustain operations for at least the next twelve months. At March 31, 2013, the Company did not have adequate cash resources to meet current obligations. Management believes that financial support from the majority shareholder to pay minimal and necessary incurred expense will allow the Company to benefit from advertising revenue streams, currently in-place, to produce the anticipated cash flow necessary to support operations. At March 31, 2013, the Company had negative working capital of approximately $489,472 as compared to negative $634,842 at December 31, 2012. Working capital as of both dates consisted entirely of cash, accounts receivable, and prepaid expenses, net of current liabilities. At March 31, 2013, the Company has minimal cash and tangible assets, increasing accrued liabilities, negligible revenues, and a history of operating losses. Absent an outside capital infusion, the Company will seek funding from traditional banking and other private sources. There are no assurances that any manner of securities offering (debt or equity) will be successful, and the Company’s revenues are inadequate to provide for the growth projected in this filing. We may be reliant on additional shareholder contributions, including from management, to continue operations. We are hopeful that the market awareness and financial transparency afforded through becoming a reporting company will assist us in procuring additional investment capital or loans. As reflected in the audited financial statements, as of December 31, 2012, our auditor’s report included an explanatory paragraph concerns that raise substantial doubt about the Company’s ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company's ability to become profitable and or attain funding through additional sale of common stock or debt financing.The unaudited financial statements do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Off Balance Sheet Arrangements We have no off balance sheet arrangements. Subsequent Events The Punch Television Network Agreement and the employment agreements have been rescinded, and the entire transaction has been canceled. All shares of the Company issued as a result of the previous contract are canceled as a result of the Rescission (totaling 285 million shares of common stock). As a result of the rescission of the Punch Television Network Agreement, IC Punch Media, Inc. will change its name to VU Media Corporation which change requires us to file Amended Articles of Incorporation with the Delaware Secretary of State's office after a Section 14 filing with the Securities and Exchange Commission. Item 3. Quantitative and Qualitative Disclosures About Market Risk. We are a Smaller Reporting Company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. Item 4. Controls and Procedures . Item 4(T). Controls and Procedures. (a)Management’s Conclusions Regarding Effectiveness of Disclosure Controls and Procedures. The management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting. The Company’s internal control over financial reporting is a process designed under the supervision of the Company’s Chief Executive Officer and Chief Financial Officer to provide reasonable assurance regarding the reliability of financial reporting and the preparation of the Company’s financial statements for external purposes in accordance with U.S. generally accepted accounting principles. With respect to the period ending March 31, 2013, under the supervision and with the participation of our management, we conducted an evaluation of the effectiveness of the design and operations of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) promulgated under the Securities Exchange Act of 1934 and based on the criteria for effective internal control described in Internal Control — Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission. Based upon our evaluation regarding the period ending March 31, 2013, the Company’s management, including its Chief Executive Officer and Chief Financial Officer, has concluded that its disclosure controls and procedures were not effective due to the Company’s limited internal resources and lack of ability to have multiple levels of transaction review. Through the use of external consultants and the review process, management believes that the financial statements and other information presented herewith are materially correct. The Company’s disclosure controls and procedures are designed to provide reasonable assurance of achieving their objectives. However, the Company’s management, including its Chief Executive Officer and Chief Financial Officer, does not expect that its disclosure controls and procedures will prevent all error and all fraud. A control system, no matter how well conceived and operated, can provide only reasonable, not absolute, assurance that the objectives of the control system are met. Further, the design of a control system must reflect the fact that there are resource constraints, and the benefit of controls must be considered relative to their costs. Because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that all control issues and instances of fraud, if any, within the Company have been detected. (b) Changes in Internal Controls. There have been no changes in the Company’s internal control over financial reporting during the period ended March 31, 2013 that have materially affected, or are reasonably likely to materially affect, the Company’s internal controls over financial reporting. Part II. Other Information Item 1. Legal Proceedings. None. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None Item 3. Defaults Upon Senior Securities None Item 4. Mine Safety Disclosures. Not applicable. Item 5. Other Information. Mr. Peter Messineo, our Chief Financial Officer,submitted his resignation effective November 15, 2012. His departure is not due to any disagreement with the Company on any matter related to the Company’s operations. Mr. Steven Samblis, our Chief Executive Officer will assume these responsibilities until a replacement can be arranged, which is expected to be announced concurrently with the effective departure. On May 21, 2013, Consent to Action by Shareholders Without a Meeting was delivered to the Company deeming it in the best interests of the Company to remove Joseph Collins from the Board of Directors of the Company, President of the Company, Co-Chairman of the Company, and any capacity as a Board Member or Employee. On same date, the Company appointed Gayle Dickie and Meredith Walters to the Board of Directors of the Company. Additionally, Gayle Dickie was appointed President of the Company and James Allen Bradley was appointed as VP of Production and Operations. GAYLE DICKIE Producer, Writer As President and COO of Hey Girl Hey Entertainment LLC, Gayle is a consistent top performer and well respected entertainment executive with solid relationships having 25 years in the business of programming, sales/distribution of television, film, syndication, music, animation, toy licensing, marketing, packaging and producing, as well as raising private equity providing exclusive services to various clients and independent studios worldwide. A former syndicator, Gayle was the first female Vice President for Blair Entertainment, holding executive positions at Viacom, Mattel Television Syndication, a division of Mattel Toys, Inc., Television Program Enterprises, Fries Entertainment and Orion Television Syndication. She regularly syndicated, packaged and distributed movie and television programs to over 210 television stations domestically, working with top broadcast O&O stations (U.S.) managing $25M in advertising and $25M in revenues with some of the most recognizable programs in television. During her tenure as a domestic syndicator, Gayle helped program hundreds of television stations in the top 150 markets, including first air on stations such as, KPXN-TV, KOFY-TV, KTXA-TV, KDFI-TV, KTXH-TV, KZAT-TV, KSTW-TV, KSAZ-TV, KTVD and KDOB-TV in markets such as Los Angeles, San Francisco, Dallas, Houston, Seattle, Phoenix, Denver and Bakersfield. These television stations went on to become strong independent stations still continuing in today’s domestic market and some now affiliated with major networks such asFOX and CW. In the early 90’s she effectively pitched and packaged, “DRAGONBALL Z” to Saban Entertainment, supervising all domestic syndication and marketing efforts. The show sold in more than 150 television markets, became one of the most successful ‘japanimation’ programs in the world with global revenues estimated over $100M. In 1997, her independent movie, “THE GIFTED,” went to Cannes Film Festival with sales over $8M. The following two years, Gayle was recruited as a Managing Director/Business Development of Entertainment and Media for Covansys, Inc. She was responsible for $14M in sales of business intelligence for television/film/studio/music companies providing end-to-end solutions and custom development software applications increasing brand visibility to Warner Bros., Fox Filmed Entertainment, Universal, Dreamworks, MGM, Sony, Paramount, E Networks, Disney and DirecTV. Continuing her independent spirit, she produced and raised $10M in private equity/financing for a feature film in 2009, hiring all above the line talent, (Cloris Leachman, Toni Braxton, Chazz Palminteri, Cary Elwes, and Jamie Presley) successfully recouping Michigan’s 42% of tax credit/spend back to investors. With numerous TV shows and films in development, Gayle is a member of NATPE & FAME. A former competitive athlete, Gayle set (and still holds) the WORLD RECORD of 13,104 Bent- Knee Sit Ups in 12 Hours on ABC-TV in 1980. It was a World Wide Television Event Program entitled, “The New and Spectacular Guinness Book of World Records.” As a Producer and Writer, Gayle is a creative consultant on a number of television and film projects for various television cable and broadcast networks. She is currently forming strategic alliances with some of Hollywood’s brightest talent in music, sports and entertainment to develop a new mini-major studio partnership. MEREDITH C. WALTERS Meredith is an accomplished dynamic media sales and marketing executive with over 25 years of experience in the Broadcast Television, Cable, and Digital Media industries. Meredith is considered an innovative sales leader with diverse career experiences at the top networks in Television and Cable, including FOX, UPN, NBC, and COX Media. Throughout her career in Television and New Media, Meredith was instrumental in the launch and introduction of several networks such as FOX, MSNBC, UPN, NETZERO and OHH digital network, SOLUTREA to the advertising marketplace. During her long tenure in broadcast television, Meredith was responsible for over $ 500MM in advertising revenue. Her experience has included the some of the top billing stations and station groups in the industry including, (FOX, UPN, TRIBUNE, NBC, BELO, COX) in all major markets in the U.S.,( NY, LA CHICAGO, PHIL, BOSTON, SF, D.C.) In her position as National Sales Manager at UPN 44, Meredith was part of the launch of the cutting edge UPN network and was responsible for over $31 MM in national revenue. During her tenure at NBC, Meredith developed advertising revenue of over $15 MM and co-created the “Chris Matthews College tour” show, generating $500K in incremental revenue for the fledging network. This show was also a one of a kind integrated sponsorship program incorporating a specialized content. This show is still on the NBC cable networks today. While at FOX, Meredith was hired to reorganize one of the FOX O&O owned and operated) stations group offices and was responsible for over $33MM in revenue, and successfully increasing sales for the office by 18%. Meredith also has over 9 years of sales management experience at top network rep firms giving her extensive exposure with every major market and all top owned and operated station groups where she was responsible for a combined $64 MM in sales and the management of up to 20 sales reps in 10 offices nationwide. She consistently outperformed competitive market revenue shares by 16 % year-to-year and increased revenues by 20% year to year. In 2007, Meredith was a founder in a Digital Multi Media startup focused on wireless content delivery networks including OOH digital networks. She was responsible for all strategic alliance and media negotiations and deployment of the distribution networks generating 15 MM in new revenue. Meredith is currently providing consultant services for a start- up OOH company, as well as music licensing for television stations and advertising agencies. Item 6. Exhibits Exhibit Number Description 31.1 Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* 31.2 Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002* 32.1 Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* 32.2 Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002* 101 Interactive Data Files of Financial Statements and Notes contained in this Quarterly Report on Form 10-Q.** *Filed herein ** In accordance with Regulation S-T, the Interactive Data Files in Exhibit 101 to the Quarterly Report on Form 10-Q shall be deemed "furnished" and not "filed." SIGNATURES In accordance with Section 13 or 15(d) of the Exchange Act, the Registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. IC PUNCH MEDIA, INC. Date: June7, 2013 By: /s/ Steven Samblis STEVEN SAMBLIS, Chief Executive Officer Chief Financial Officer
